DECISION
The application of the above-named defendant for a review of the sentence of 20 years with 12 years suspended: DANGEROUS imposed on February 14, 1983 was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Defendant has a very extensive prior record and the sentence imposed by the Sentencing judge was very similar to what the Probation Officer recommended. Therefore, this Board finds that the sentence imposed was fair and just.
We wish to thank Curt Bevolden of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson